UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    12/11/2019
BRIAN FISCHLER, et al.,
              Plaintiff,                           19-CV-8383 (PAE) (BCM)
       -against-                                   ORDER
EAST VILLAGE HOTEL T LLC, et al.
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        This action has been referred to Magistrate Judge Barbara Moses for general pretrial
management, including scheduling, discovery, non-dispositive pretrial motions, and settlement,
pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications, including those
related to scheduling and discovery (but excluding motions to dismiss or for judgment on the
pleadings, for injunctive relief, for summary judgment, or for class certification under Fed. R.
Civ. P. 23) must be made to Judge Moses and in compliance with this Court's Individual
Practices in Civil Cases, available on the Court's website at https://nysd.uscourts.gov/hon-
barbara-moses.

         It appearing to the Court that no action has taken place in this case since October 10,
2019, when plaintiff filed an affidavit of service of the summons and complaint on defendant, it
is hereby ORDERED that, no later than December 18, 2019, plaintiffs shall file a status letter
updating the Court on the present status of the case, including whether they intend to move for a
default judgment.

       Failure to comply with the above order may result in the case being dismissed by the
Court for failure to prosecute pursuant to Rule 41(b).

Dated: New York, New York
       December 11, 2019
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
